EXHIBIT 10.1

 

 

FIRST AMENDMENT TO
LOAN AND SECURITY AGREEMENT

THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is
entered into as of May 16, 2016, by and among OXFORD FINANCE LLC, a Delaware
limited liability company (“Oxford”), as collateral agent (in such capacity,
“Collateral Agent”), the Lenders listed on Schedule 2.1.1 of the Loan Agreement
(as defined below) or otherwise party thereto from time to time including Oxford
in its capacity as a Lender and EAST WEST BANK, a California state‑chartered
bank (“EWB”) (each a “Lender” and collectively, the “Lenders”), and OMEROS
CORPORATION, a Washington corporation (“Borrower”).

Recitals

A.Collateral Agent, Lenders and Borrower have entered into that certain Loan and
Security Agreement dated as of December 30, 2015 (as amended from time to time,
the “Loan Agreement”).

B.Lenders have extended credit to Borrower for the purposes permitted in the
Loan Agreement.  

C.Borrower has requested that Collateral Agent and Lenders (i) modify the Term
Loan availability, (ii) waive certain borrowing procedures and (iii) make
certain other revisions to the Loan Agreement as more fully set forth herein.

D.Collateral Agent and Lenders have agreed to modify and amend certain
provisions of the Loan Agreement, but only to the extent, in accordance with the
terms, subject to the conditions and in reliance upon the representations and
warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendments to Loan Agreement.  

2.1Section 2.1.1 (Term Loans).  Section 2.1.1(a)(ii) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(ii)Subject to the terms and conditions of this Agreement, the Lenders agree,
severally and not jointly, on the First Amendment Funding Date, to make term
loans to Borrower in an aggregate amount of Twenty Million Dollars
($20,000,000.00) according to each Lender’s Term B Loan Commitment as set forth
on Schedule 2.1.1 hereto (such term loans are hereinafter referred to singly as
a “Term B Loan”, and collectively as the “Term B Loans”; each Term A Loan and
Term B Loan is hereinafter referred to singly as a “Term Loan” and the Term A
Loans and the Term B Loans are hereinafter referred to collectively as the “Term
Loans”).  After repayment, no Term B Loan may be re‑borrowed.”

2.2Section 2.1.1 (Term Loans).  Section 2.1.1(a)(iii) of the Loan Agreement
hereby is amended and restated in its entirety to read as follows:

“(iii)Intentionally Omitted.”

 

--------------------------------------------------------------------------------

 

2.3Section 2.3 (Fees).  New Section 2.3(e) hereby is added to the Loan Agreement
to read as follows: 

“(e)First Amendment Fee.A fully earned, non-refundable fee of Fifty Thousand
Dollars ($50,000.00) (the “First Amendment Fee”) for the benefit of and to be
shared between the Lenders pursuant to their respective aggregate Commitment
Percentages as set forth in Schedule 2.1.1, payable on the First Amendment
Funding Date.”

2.4Section 3.4 (Procedures for Borrowing).  The first sentence of Section 3.4 of
the Loan Agreement is amended and restated in its entirety to read as follows:

“Subject to the prior satisfaction of all other applicable conditions to the
making of a Term Loan set forth in this Agreement, to obtain a Term B Loan,
Borrower shall notify the Lenders (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Eastern time two (2)
Business Days prior to the date the Term B Loan is to be made.”

2.5Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are added or amended and restated in their entirety, as
applicable, to Section 13.1 of the Loan Agreement as follows:

“Final Payment Percentage” is (i) with respect to the Term A Loan, seven and
one-half percent (7.50%); and (ii) with respect to the Term B Loans, six and
one-quarter percent (6.25%).

“First Amendment Effective Date” is May 16, 2016.

“First Amendment Fee” is defined in Section 2.3(e) hereof.

“First Amendment Funding Date” is May18, 2016.

“Loan Documents” are, collectively, this Agreement, the Warrants, the Perfection
Certificate, the Promissory Notes, the Disbursement Letter, each Loan
Payment/Advance Request Form, the Post Closing Letter, any other note, or notes
or guaranties executed by Borrower or any Subsidiary, and any other present or
future agreement between Borrower and/or any Subsidiary for the benefit of the
Lenders and Collateral Agent in connection with this Agreement, all as amended,
restated, or otherwise modified.

“Term Loan” is defined in Section 2.1.1(a)(ii) hereof.

“Warrants” are those certain Warrants to Purchase Stock dated as of the First
Amendment Funding Date, or any date thereafter, issued by Borrower in favor of
each Lender or such Lender’s Affiliates.

2.6Section 13.1 (Definitions).  The following terms and their respective
definitions hereby are deleted in their entirety from Section 13.1 of the Loan
Agreement, and all textual references in the Loan Agreement relating to such
terms are deleted in their entirety:

“Second Draw Period”, “Second Draw Period Revenue Event”, “Term C Loan”, “Third
Draw Period”, “Third Draw Period Revenue Event.”

2.7Schedule 2.1.1 of the Loan Agreement hereby is replaced in its entirety with
Schedule 2.1.1 attached hereto.

3.Limitation of Amendment.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Collateral Agent or any Lender may now have or may have in the
future under or in connection with any Loan Document.

 

--------------------------------------------------------------------------------

 

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect. 

4.Representations and Warranties.  To induce Collateral Agent and Lenders to
enter into this Amendment, Borrower hereby represents and warrants to Collateral
Agent and Lenders as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Collateral Agent and
Lenders on the First Amendment Effective Date, remain true, accurate and
complete and have not been amended, supplemented or restated and are and
continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or (d)
the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as may be required under state securities laws; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

6.Effectiveness.  This Amendment shall be deemed effective upon the due
execution and delivery to Collateral Agent and Lenders of (i) this Amendment by
each party hereto, (ii) the Disbursement Letter substantially in the form of
Exhibit A attached hereto; (iii) an updated Corporate Borrowing Certificate of
Borrower in form and content reasonably acceptable to Collateral Agent and the
Lenders; and (iv) the Loan Payment/Advance Request Form attached hereto.

7.Conditions Precedent to Term B Loan.  Each Lender’s obligation to make a Term
B Loan is subject to the condition precedent that Borrower shall consent to or
have delivered, such documents, and shall have completed such other matters as
follows:  (A) the due execution and delivery to the Collateral Agent and Lenders
of (i) the Secured Promissory Notes dated as of May 18, 2016, duly executed by
Borrower in favor of Oxford in the aggregate amount of Eleven Million Four
Hundred Twenty Eight Thousand Five Hundred Seventy-One and 43/100 Dollars
($11,428,571.43), substantially in the forms of Exhibit C attached hereto; (ii)
a Secured Promissory Note dated as of May 18, 2016, duly executed by Borrower in
favor of EWB in the amount of Eight Million Five Hundred

 

--------------------------------------------------------------------------------

 

Seventy-One Thousand Four Hundred Twenty-Eight and 57/100 Dollars
($8,571,428.57), substantially in the form of Exhibit C attached hereto; (iii)
the Warrants; and (B) Borrower’s payment of (i) the First Amendment Fee in the
amount of Fifty Thousand Dollars ($50,000.00) and (ii) all Lenders’ Expenses
incurred through the date of this Amendment; each of which may be debited from
Borrower’s accounts at EWB. 

[Balance of Page Intentionally Left Blank]

 

 

 

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

COLLATERAL AGENT and LENDER:

 

 

 

OXFORD FINANCE LLC

 

 

 

By:

 

/s/ Mark Davis

Name:

 

Mark Davis

Title:

 

Vice President - Finance, Secretary

 

 

& Treasurer

 

 

 

LENDER:

 

 

 

EAST WEST BANK

 

 

 

By:

 

/s/ Linda S. Le Beau

Name:

 

Linda S. Le Beau

Title:

 

Managing Director, Life Sciences

 

 

 

BORROWER:

 

 

 

OMEROS CORPORATION

 

 

 

By:

 

/s/ Gregory A. Demopulos

Name:

 

Gregory A. Demopulos, M.D.

Title:

 

President, Chief Executive Officer

 

 

and Chairman of the Board of Directors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to First Amendment to Loan and Security Agreement]




 

--------------------------------------------------------------------------------

 

EXHIBIT A

DISBURSEMENT LETTER

The undersigned, being the duly elected and acting President of OMEROS
CORPORATION, a Washington corporation (“Borrower”), does hereby certify to
OXFORD FINANCE LLC (“Oxford”), as collateral agent (in such capacity, the
“Collateral Agent”) and to each of the Lenders pursuant to the Loan Agreement
defined below (the “Lenders”), including Oxford and East West Bank in connection
with that certain Loan and Security Agreement dated as of December 30, 2015 by
and among Borrower, Collateral Agent and the Lenders from time to time party
thereto (as amended by that First Amendment to Loan and Security Agreement,
dated as of May 16, 2016, the “Loan Agreement”; with other capitalized terms
used below having the meanings ascribed thereto in the Loan Agreement) that:

 

1.

The representations and warranties made by Borrower in Section 5 of the Loan
Agreement and in the other Loan Documents are  true, correct and complete in all
material respects on the date hereof; provided, however, that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof; and
provided, further that those representations and warranties expressly referring
to a specific date shall be true, correct and complete in all material respects
as of such date.

 

2.

No event or condition has occurred that would constitute an Event of Default
under the Loan Agreement or any other Loan Document.

 

3.

Borrower is in compliance with the covenants and requirements contained in
Sections 4, 6 and 7 of the Loan Agreement.

 

4.

All conditions referred to in Section 3 of the Loan Agreement to the making of
the Credit Extension to be made on or about the date hereof have been satisfied.

 

5.

No Material Adverse Change has occurred.

 

[Balance of Page Intentionally Left Blank]




 

--------------------------------------------------------------------------------

 

 

6.

The proceeds of the Term B Loans shall be disbursed as follows: 

 

Disbursement from Oxford:

 

 

Loan Amount

$20,000,000.00

 

 

 

 

Less:

 

 

‑‑Amendment Fee

($50,000.00)

 

‑‑Interim Interest

($66,805.56)

 

‑‑Lender’s Legal Fees

($19,023.50)

*

 

 

 

 

 

 

TOTAL TERM B LOANS NET PROCEEDS FROM LENDERS

$19,864,170.94

 

 

 

7.

The Term B Loans shall amortize in accordance with the Amortization Table
attached hereto.

 

8.

The net proceeds of the Term B Loans shall be transferred to the Designated
Deposit Accounts as follows:

 

Amount:

 

$19,864,170.94

Bank Name:

 

East West Bank

Bank Address:

 

9300 Flair Drive, 4th Floor

 

 

El Monte, CA 91731

Beneficiary Name:

 

Omeros Corporation

Account Number:

 

[____________]

Routing/ABA Number:

 

[____________]

SWIFT Code (Int’l):

 

[____________]

 

 

 

 

 

[Balance of Page Intentionally Left Blank]




 

* Legal fees and costs are through the First Amendment Effective
Date.  Postclosing legal fees and costs, payable after the First Amendment
Effective Date, to be invoiced and paid postclosing.



 

--------------------------------------------------------------------------------

 

Dated as of the date first set forth above.

 

COLLATERAL AGENT:

 

 

BORROWER:

 

 

 

 

 

 

 

 

OXFORD FINANCE LLC

 

 

OMEROS CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

 

By:

 

 

Name:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

LENDER:

 

 

 

 

 

 

 

 

 

 

 

 

 

EAST WEST BANK

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Disbursement Letter]




 

--------------------------------------------------------------------------------

 

AMORTIZATION TABLE
(Term B LoanS)

[see attached]

 

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 2.1.1

Lenders and Commitments

 

 

Term A Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$28,571,428.57

57.14286%

EAST WEST BANK

$21,428,571.43

42.85714%

TOTAL

$50,000,000.00

100.00%

 

 

Term B Loans

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$11,428,571.43

57.14286%

EAST WEST BANK

$8,571,428.57

42.85714%

TOTAL

$20,000,000.00

100.00%

 

 

Aggregate (all Term Loans)

 

Lender

Term Loan Commitment

Commitment Percentage

OXFORD FINANCE LLC

$40,000,000.00

57.14286%

EAST WEST BANK

$30,000,000.00

42.85714%

TOTAL

$70,000,000.00

100.00%

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT B

[Intentionally Omitted]

 

 

 

 

--------------------------------------------------------------------------------

EXHIBIT C

SECURED PROMISSORY NOTE
(Term Loan)

 

$5,000,000.00

Dated:  May 18, 2016

 

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation with offices located at 201 Elliott Avenue West, Seattle, WA 98119
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of Five Million Dollars ($5,000,000.00)   or
such lesser amount as shall equal the outstanding principal balance of the
Term Loan made to Borrower by Lender, plus interest on the aggregate unpaid
principal amount of such Term Loan, at the rates and in accordance with the
terms of the Loan and Security Agreement dated December 30, 2015 by and among
Borrower, Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders
from time to time party thereto (as amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”).  If not sooner paid, the
entire principal amount and all accrued and unpaid interest hereunder shall be
due and payable on the Maturity Date as set forth in the Loan Agreement.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

 

OMEROS CORPORATION

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 1

 

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 1

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$4,428,571.43

Dated:  May 18, 2016

 

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation with offices located at 201 Elliott Avenue West, Seattle, WA 98119
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of Four Million Four Hundred Twenty-Eight
Thousand Five Hundred Seventy-One and 43/100 Dollars ($4,428,571.43)  or such
lesser amount as shall equal the outstanding principal balance of the Term Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term Loan, at the rates and in accordance with the terms of the
Loan and Security Agreement dated December 30, 2015 by and among Borrower,
Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders from time
to time party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”).  If not sooner paid, the entire
principal amount and all accrued and unpaid interest hereunder shall be due and
payable on the Maturity Date as set forth in the Loan Agreement.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

 

OMEROS CORPORATION

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 2

 

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 2

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$2,000,000.00

Dated:  May 18, 2016

 

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation with offices located at 201 Elliott Avenue West, Seattle, WA 98119
(“Borrower”) HEREBY PROMISES TO PAY to the order of OXFORD FINANCE LLC
(“Lender”) the principal amount of Two Million Dollars ($2,000,000.00) or such
lesser amount as shall equal the outstanding principal balance of the Term Loan
made to Borrower by Lender, plus interest on the aggregate unpaid principal
amount of such Term Loan, at the rates and in accordance with the terms of the
Loan and Security Agreement dated December 30, 2015 by and among Borrower,
Lender, Oxford Finance LLC, as Collateral Agent, and the other Lenders from time
to time party thereto (as amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”).  If not sooner paid, the entire
principal amount and all accrued and unpaid interest hereunder shall be due and
payable on the Maturity Date as set forth in the Loan Agreement.  Any
capitalized term not otherwise defined herein shall have the meaning attributed
to such term in the Loan Agreement.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

WEST\269458724.7
368986-000024

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

 

OMEROS CORPORATION

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 3

 

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Oxford Finance LLC
Secured Promissory Note
Term B Note No. 3

 

--------------------------------------------------------------------------------

 

SECURED PROMISSORY NOTE
(Term Loan)

 

$8,571,428.57

Dated:  May 18, 2016

 

FOR VALUE RECEIVED, the undersigned, OMEROS CORPORATION, a Washington
corporation with offices located at 201 Elliott Avenue West, Seattle, WA 98119
(“Borrower”) HEREBY PROMISES TO PAY to the order of EAST WEST BANK (“Lender”)
the principal amount of Eight Million Five Hundred Seventy-One Thousand Four
Hundred Twenty-Eight and 57/100 Dollars ($8,571,428.57) or such lesser amount as
shall equal the outstanding principal balance of the Term Loan made to Borrower
by Lender, plus interest on the aggregate unpaid principal amount of such
Term Loan, at the rates and in accordance with the terms of the Loan and
Security Agreement dated December 30, 2015 by and among Borrower, Lender, Oxford
Finance LLC, as Collateral Agent, and the other Lenders from time to time party
thereto (as amended, restated, supplemented or otherwise modified from time to
time, the “Loan Agreement”).  If not sooner paid, the entire principal amount
and all accrued and unpaid interest hereunder shall be due and payable on the
Maturity Date as set forth in the Loan Agreement.  Any capitalized term not
otherwise defined herein shall have the meaning attributed to such term in the
Loan Agreement.

Principal, interest and all other amounts due with respect to the Term Loan, are
payable in lawful money of the United States of America to Lender as set forth
in the Loan Agreement and this Secured Promissory Note (this “Note”).  The
principal amount of this Note and the interest rate applicable thereto, and all
payments made with respect thereto, shall be recorded by Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Note.

The Loan Agreement, among other things, (a) provides for the making of a secured
Term Loan by Lender to Borrower, and (b) contains provisions for acceleration of
the maturity hereof upon the happening of certain stated events.

This Note may not be prepaid except as set forth in Section 2.1.1(d) and
Section 2.1.1(e) of the Loan Agreement.

This Note and the obligation of Borrower to repay the unpaid principal amount of
the Term Loan, interest on the Term Loan and all other amounts due Lender under
the Loan Agreement is secured under the Loan Agreement.

Presentment for payment, demand, notice of protest and all other demands and
notices of any kind in connection with the execution, delivery, performance and
enforcement of this Note are hereby waived.

Borrower shall pay all reasonable fees and expenses, including, without
limitation, reasonable attorneys’ fees and costs, incurred by Lender in the
enforcement or attempt to enforce any of Borrower’s obligations hereunder not
performed when due.

This Note shall be governed by, and construed and interpreted in accordance
with, the internal laws of the State of California.

The ownership of an interest in this Note shall be registered on a record of
ownership maintained by Lender or its agent.  Notwithstanding anything else in
this Note to the contrary, the right to the principal of, and stated interest
on, this Note may be transferred only if the transfer is registered on such
record of ownership and the transferee is identified as the owner of an interest
in the obligation.  Borrower shall be entitled to treat the registered holder of
this Note (as recorded on such record of ownership) as the owner in fact thereof
for all purposes and shall not be bound to recognize any equitable or other
claim to or interest in this Note on the part of any other person or entity.

[Balance of Page Intentionally Left Blank]

 

 

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has caused this Note to be duly executed by one of
its officers thereunto duly authorized on the date hereof.

 

BORROWER:

 

 

 

OMEROS CORPORATION

 

 

 

 

 

 

By

 

 

Name:

 

 

Title:

 

 

 

 

 

East West Bank
Secured Promissory Note
Term B Note

 

--------------------------------------------------------------------------------

 

LOAN INTEREST RATE AND PAYMENTS OF PRINCIPAL

 

Date

 

Principal

Amount

 

Interest Rate

 

Scheduled

Payment Amount

 

Notation By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

East West Bank
Secured Promissory Note
Term B Note

 

--------------------------------------------------------------------------------

 

LOAN PAYMENT/ADVANCE REQUEST FORM

DEADLINE FOR SAME DAY PROCESSING IS Noon, P.S.T.

 

To:

 

 

DATE:

 

 

FAX #: (408) 588-9688

TIME:

 

 

 

 

 

FROM:

 

Omeros Corporation
Borrower's Name

 

TELEPHONE REQUEST (For Bank Use Only):

 

 

 

The following person is authorized to request the loan payment transfer/loan
advance on the designated account and is known to me.

FROM:

 

 

Authorized Signer's Name

 

 

 

 

 

FROM:

 

 

 

 

 

 

Authorized Signature (Borrower)

 

Authorized Request & Phone #

 

 

 

 

 

PHONE #:

 

 

 

 

 

 

 

 

 

Received by (Bank) & Phone #

 

FROM ACCOUNT#:

 

 

 

(please include Note number, if applicable)

 

TO ACCOUNT #:

 

 

 

Authorized Signature (Bank)

 

(please include Note number, if applicable)

 

 

REQUESTED  TRANSACTION TYPE

REQUESTED DOLLAR AMOUNT

For Bank Use Only

 

 

 

PRINCIPAL INCREASE* (ADVANCE)

$__________________________________

Date Rec'd:

PRINCIPAL PAYMENT (ONLY)

$__________________________________

Time:

 

 

Comp. Status:

YES

NO

OTHER INSTRUCTIONS:

 

Status Date:

 

 

Time:

 

 

Approval:

 

 

 

 

All representations and warranties of Borrower stated in the Loan and Security
Agreement are true, correct and complete in all material respects as of the date
of the telephone request for and advance confirmed by this Loan Payment/Advance
Request Form; provided, however, that those representations and warranties the
date expressly referring to another date shall be true, correct and complete in
all material respects as of such date.

*IS THERE A WIRE REQUEST TIED TO THIS LOAN ADVANCE?  (PLEASE CIRCLE ONE)

YES

NO

If YES, the Outgoing Wire Transfer Instructions must be completed below.

 

OUTGOING WIRE TRANSFER INSTRUCTIONS

Fed Reference Number


Bank Transfer Number

The items marked with an asterisk (*) are required to be completed.

*Beneficiary Name

 

*Beneficiary Account Number

 

*Beneficiary Address

 

Currency Type

US DOLLARS ONLY

*ABA Routing Number (9 Digits)

 

*Receiving Institution Name

 

*Receiving Institution Address

 

*Wire Amount

$

 

 

 

 

--------------------------------------------------------------------------------

 

CORPORATE BORROWING CERTIFICATE

[form to be provided to, reviewed and approved by Collateral Agent and the
Lenders]

 

 